Arthur J. Golder, Jr., Esq. Town Attorney, Ulysses
You ask whether a proposition before the voters to extend the terms of the supervisor, clerk and highway superintendent of a town from two to four years, if approved, will extend the terms of the persons elected to these offices at the same election at which the proposition was presented. The town has acted under the provisions of section 24-a of the Town Law.
Under section 24-a:
  "at least one hundred fifty days prior to any biennial town election, the town board of any town may adopt a resolution to provide that the term of office of each and any elective town official thereafter elected
shall be four years, and such resolution shall be submitted to the qualified electors of the town for their approval or disapproval at the next biennial town election. No such resolution shall become effective until approved by the affirmative vote of the majority of the qualified electors of the town voting on such proposition." (Emphasis supplied.)
Upon the adoption of the resolution and its approval by the voters "the terms of office of those town officers included in such proposition andthereafter elected shall be for a period of four years" (emphasis supplied, ibid.).
It is clear that the resolution to increase the term of office does not become effective until approved by the voters. Once effective, the terms of officers "thereafter elected" to the affected offices will be four years. We believe this language expresses an intent that the change in term apply to elections occurring subsequent to approval of the proposition by the voters. On election day when the proposition is on the ballot and voters are in the process of exercising their franchise, all votes have not yet been received, they have not yet been counted and no results have been announced. At that time the proposition cannot be said to have been adopted. Therefore, under the language of the statute, the terms of offices on the ballot at the same election are not affected by the vote on the proposition. Had the Legislature intended a different result, it could have provided for the resolution, once approved by the voters, to apply to officers "whose terms of office thereafter commence".
We conclude that if a proposition to extend the terms of certain town officers from two to four years is approved by the voters, such action will not extend the terms of the persons elected to the affected offices at the same election at which the proposition was presented.